ON APPELLANT’S MOTION FOR REHEARING
BELCHER, Commissioner.
It is again strenuously insisted that there was no legal evidence introduced showing the reasonable cash market value of the rings in the community where they were taken.
The testimony of one of the sales ladies was that the fair market value of one ring was $260, another was $275, and the third was $700. The testimony of the other sales lady was substantially the same. In the light of our opinion in Morris v. State, 368 S.W.2d 615, we remain convinced that the testimony of the sales ladies was competent and the evidence sufficiently shows the value of the rings to be in excess of fifty dollars.
The motion is overruled.
Opinion approved by the Court.